DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-6, drawn to a gas processing system, classified in F25J3/08, 0233, 0238  
II. Claims 7-10, drawn to a fluid circuit, classified in F25J2205/04, F25J 2270/12   
III. Claims 11-20, drawn to a method of flowing a fluid through distillation units, classified in F25J3/08, F25J3/0214, 0233.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case, subcombination I have separate utility such as a fluid circuit configured to direct the liquid from the demethanizer column to one of the plurality of vessels. Alternatively, subcombination II has separate utility such as a pre-cooling unit comprising a plurality of coolers, a first vessel coupled downstream of the plurality of coolers, a second vessel coupled downstream of the first vessel and a third vessel coupled downstream of both the first vessel and the second vessel. See MPEP § 806.05(d).
Inventions I and III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the process as claimed can be practiced by another and materially different apparatus, such as an apparatus having a fluid circuit configured to process an incoming feedstock comprising predominantly ethane liquid into a liquid that meets specification for liquid ethane.
Inventions II and III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the apparatus as claimed can be practiced by another and materially different process, such as a process wherein each of the first vessel, the second vessel, and the third vessel are configured to form a vapor top product and a liquid bottom product.
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the prior art applicable to the particular details of one invention would likely not be applicable to another such that the inventions would require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Attorney Michael Wasco on September 28, 2022 a provisional election was made without traverse to prosecute the invention of invention I, claims 1-6.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 7-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “mixing unit” in claim 2; “a first throttling device” in claim 5 and “second throttling device” in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a fluid circuit configured to process an incoming feedstock comprising predominantly ethane liquid into a liquid that meets specification for liquid ethane” in lines 2-3 and "the plurality of vessels configured to form an incoming feedstock into a vapor and a liquid that meets specification for liquid ethane” in line 4-6 renders the claim indefinite. It is unclear what is considered to be “specification for liquid ethane”. For examination purpose, as long as liquid ethane is formed from the incoming feedstock, then it meets the claimed limitation. 
Claim 1 recites the limitation "an incoming feedstock" in line 5, renders the claims. It is unclear how it relates to the previously sited limitation “an incoming feedstock” in line 2.
Claim 1 recites the limitation "the demethanizer column configured to form liquid from the vapor” in lines 7-8 renders the claim indefinite. It is unclear if the “liquid” and “the vapor” are the same vapor and liquid sited in line 5 of the claim or a different vapor liquid. 
Claims 2 and 3 are rejected as being of improper dependent form for failing to further limit the subject matter of the claim upon which they depends. For examination purpose, examiner read the claims to be dependent on claim 1.
Claim 4 recites the limitation "the second vessel", “the third vessel”, “the vapor product” and “the liquid product” which all lacks antecedent basis.
Claim 4 recites the limitation "the first vessel” which lacks antecedent basis. 
Claim 5 and 6 are also rejected for being dependent upon a rejected claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Gray et al. (US 4,155,729) in view of Bailey et al. (US 4,225,329).
In regard to claim 1, fig. 1 of Gray teaches a gas processing system, comprising:
a fluid circuit configured to process an incoming feedstock (2) comprising predominantly ethane liquid into a liquid that meets specification for liquid ethane (See table 2, stream 2 and 88; see also the 112b rejection above), the fluid circuit comprising:
a distillation unit comprising a plurality of vessels (26, 34, 56), the plurality of vessels configured to form an incoming feedstock (2) into a vapor (88) and a liquid (82) that meets specification for liquid ethane (See fig. 1; Table 2); and 
a demethanizer column (48) coupled with the plurality of vessels [26, 34, 56] (see fig. 1), the demethanizer column configured to form liquid (82) from the vapor [88] (See fig. 1),
Gray teaches further teaches the fluid circuit is configured to direct the liquid (82) from the demethanizer column (48), but does not teach direct the liquid to one of the plurality of vessels.
However, Bailey teaches a liquefaction process of distilling an incoming feedstock (89) at a plurality of vessels (101, 113) to form a vapor and a liquid and directing the vapor to a demethanizer column [93], wherein a portion of the liquid (109) from the demethanizer column (93) is circulate back to one of the plurality of vessels (see fig. 2). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the gas processing system of Gray by circulating liquid from the demethanizer column back to the plurality of vessels, in view of the teachings of Bailey for the purpose of assisting the separation of lighter hydrocarbons inside the separation vessels.

In regard to claim 3, Gray teaches the gas processing system of claim 11, wherein the plurality of vessels comprises: a first vessel (26) configured to receive the incoming feedstock [2, 24] (see fig. 1);
a second vessel (34) coupled with the first vessel (26) and with the demethanizer column [48] (See fig. 1); and a third vessel (56) coupled with the first vessel (26) and the second vessel [34] (See fig. 1).
In regard to claim 5, Gray teaches the gas processing system of claim 4, wherein the distillation unit comprises: a first throttling device (16) disposed downstream of the first vessel (26) and upstream of the second vessel (34); and a cooler (52) disposed downstream of the second vessel (34) and upstream of the third vessel [56] (See fig. 1).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Gray and Bailey as applied to claim 1 above, and further in view of Capron (US 6,105,391).
In regard to claim 2, the modified Gray teaches the gas processing system of claim 11, but does not teach the fluid circuit comprises: a mixing unit configured to form a mixture of the vapor with boil-off gas from a storage facility, wherein the fluid circuit is configured to direct the mixture to the demethanizer column.
However, adding or mixing a boil-off gas into a vapor stream is well-known in the art as taught by Capron, wherein Capron teaches a boil-off produced in the LNG storage tank (introduced through a line 31b) mixed with the gas phase from line 31 (see fig. 2B). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the gas processing system of Gray by mixing a boil-off gas with the vapor stream, in view of the teachings of Capron for the purpose of recycling boil-off gas back to the process in order to provide additional fluid to the column in order to assist the distillation process.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gray and Bailey as applied to claim 1 above, and further in view of Jackson et al. (US 3,675,435).
In regard to claim 4, the modified Gray teaches the gas processing system of claim 1, but does not teach the plurality of vessels comprises a flash drum coupled with the second vessel and the third vessel, wherein the flash drum forms the vapor product and the liquid product.
However, fig. 1 of Jackson teaches a process of removal of methane from a hydrocarbon feed, wherein the feed stream (1) is separated into via a plurality of vessels (14, 19 and 45) to form a plurality of vapor (16, 10, 47) and a plurality of liquid (15, 20, 49), wherein some of the liquids are combined inside rectifier (29) to form a combined stream upstream from a demethanizer column (22) to form a combined bottom liquid stream (in this case Jackson teaches combining a second bottom liquid [20] and a third bottom liquid [49] inside rectifier 29), and separating the combined bottom product into a vapor (33) and a liquid (32), and introduced the liquid into the demethanizer column (22) for separation (See Jackson, fig. 1). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the gas processing system of Gray by adding a flash drum to combine a bottom products from plurality of vessels and separating the combined bottom products into the first vapor and the first liquid using the flash drum, in view of the teachings of Jackson, for the purpose of providing a reflux feed to the demethanizer column to help the separation process to produce an enriched vapor and liquid inside the column.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gray, Bailey and Jackson as applied to claim 4 above, and further in view of Malsam (US 2010/0223950).
In regard to claim 6, the modified Gray teaches the gas processing system of claim 4, wherein Gray as modified by Bailey teaches the fluid circuit is configured to direct the liquid from the demethanizer column the plurality of vessels, but does not explicitly teach a second throttling device disposed downstream of the demethanizer column and upstream of the second vessel.
However, Malsam teaches a process of recovering liquids from a natural gas, wherein a fluid circuit is configured to direct the liquid from a distillation column (60) to a separation vessel (40) upstream of the distillation column, wherein a second throttling device (65) disposed on the fluid circuit downstream of the distillation column (60) and upstream of the vessel [40] (See fig. 1; ¶ 0047, 0053). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the gas processing system of Gray by adding a throttling device on the fluid circuit downstream of the demethanizer column and upstream of the plurality of vessels, in view of the teachings of Malsam, for the purpose of lowering the temperature of the liquid by reducing the pressure of the liquid across the throttling device so that the liquid is reduced to a temperature cold enough to provide the necessary cooling in the system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEBESHET MENGESHA whose telephone number is (571)270-1793. The examiner can normally be reached Mon-Thurs 7-4, alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.M/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763